Citation Nr: 1226639	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral glaucoma.

2. Entitlement to service connection for a cardiac disability.

3. Entitlement to service connection for asthma with allergies. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1954 to May 24, 1957 and from May 25, 1957 to June 1960.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In January 2011 the Board remanded the case for additional development.
     
In June 2012, the Board received additional evidence from the Veteran without a waiver of RO initial consideration.  However, on review of the new evidence the Board finds that it consists of copies of the Veteran's service treatment records (STRs) which were already associated with the claims file.  As the additional evidence is duplicate it is not new and a waiver of RO initial consideration is not required.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010); 38 C.F.R. § 20.1304 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of service connection for a heart disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.




FINDINGS OF FACT

1. Glaucoma was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's bilateral glaucoma is related to an event, injury, or disease in service.

2. Asthma with allergies was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's asthma with allergies is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1. Service connection for bilateral glaucoma is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. Service connection for asthma with allergies is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  April and December 2008 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination for glaucoma in May 2008.  The examination is adequate as the examiner reviewed the record, conducted a thorough examination of the Veteran, noting all findings necessary for a proper adjudication of the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) As there is no competent evidence that the Veteran's current asthma with allergies may be related to service, the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

	Legal Criteria

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.


      Factual Background 

A July 1958 STR notes that the Veteran was struck in his left eye by a softball and sustained a traumatic injury.  He received treatment and the eye responded well.  By September 1958 his left eye corrected acuity was 20/20 and his condition was noted to be resolved.  On June 1960 service separation examination the Veteran's left eye vision was 20/20.  There was no mention of an eye disability (to include glaucoma).  

In his January 2008 claim seeking service connection for "both eyes" the Veteran reported that he was a welder and his eyes "got burnt." 

An April 2008 VA outpatient treatment record notes a diagnosis of primary open angle glaucoma with mild progression.  

A May 2008 VA opinion notes that the Veteran's claims file was reviewed and revealed that he sustained a softball injury to the left eye in July of 1958 and was diagnosed with an anterior uveitis and macula edema (which was consistent with a traumatic blow to the eye).  It was noted that the Veteran's vision on entry was 20/40, that he was treated over the course of several months with various medications, that the eye responded well, and that in September 1958 he had 20/20 vision and the condition was listed as resolved.  It was noted that the Veteran had another examination in service (in June 1960) when his left eye vision was 20/20.  The provider noted that the Veteran presented to VA in 2003 with a diagnosis of, and positive family history for, glaucoma, which was diagnosed as primary open angle.  He noted that a type of glaucoma that a person is at risk for following traumatic injury would be a traumatic glaucoma where the drainage system of the eye is affected, and that typically one would suspect this glaucoma to be found only in the eye with the traumatic event.  He noted that if the Veteran's glaucoma was related to the injury in service it would only be present in the left eye and that at the time of the diagnosis the Veteran's glaucoma was noted to be primary open angle of both eyes.  He noted that another significant fact was that the Veteran had a family history of glaucoma in his brother and that having a sibling with glaucoma put him at a higher risk for open angle glaucoma than someone without that history.  He summarized that it was less than 50 percent likely that the Veteran's glaucoma was related to the softball injury primarily because his glaucoma affected both eyes, he had a family history of glaucoma, and that there were no other findings consistent with a traumatic type glaucoma.  

An undated (submitted in November 2008) letter from S.S., DO notes that the Veteran reported that "he was hit in both eyes in the 1950's with a baseball on separate occasions" and that glaucoma could have been induced by the blunt trauma "but can not be for sure either way."  She added that glaucoma could be induced by blunt trauma but that she could not be 100 percent certain if the Veteran's glaucoma was related to his old injury.  

A November 2008 letter from V.E.T., MD notes that from a brief review of his records and previous notes the Veteran had been receiving immunotherapy since approximately 1968 according to the notes of the previous doctor who saw him and that his asthma diagnosis was made (or at least noted in the chart) in 1994.  He summarized that the Veteran did receive allergy shots throughout the 80's and was noted to have been on immunotherapy for approximately 30 years.  

A November 2008 VA outpatient treatment record notes that the Veteran was "still getting allergy shots since 1967."  The Veteran was noted to have a cough which was thought to be asthma exacerbation; he was receiving allergy shots every week through an outside provider.  

A VA "Problem List" printed in February 2009 notes diagnoses of glaucoma and asthma.  

In an October 2010 statement the Veteran stated that he was treated numerous times for asthma/allergies in the military, in 1960 he was using over-the-counter medications to treat unknown conditions that were not identified as allergies until 1967 by an outside provider, and that he received treatment at that time and continued to receive allergy shots through present day.  

At the September 2010 Travel Board hearing the Veteran testified that he had problems with asthma and allergies in service and was treated by a Navy doctor and took over-the-counter medications after separation from service.  He reported that he had eye trouble after being struck with a softball in the eyes in service and that a doctor told him that his glaucoma could have been from eye trauma.   
	
A November 2010 letter from H.E.B., MD notes that the Veteran had a history of allergic rhinitis, asthma, and atopic dermatitis for over "47 to 52 years."  

	Glaucoma 

The Veteran alleges that he has bilateral glaucoma as a result of being hit in the eyes (or eyes) with a softball during service.  He has a current diagnosis of primary open angle glaucoma (a fact not in dispute) and his STRs document that he suffered left eye (and left eye only) trauma in service.  However, his glaucoma was not manifested in service and service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  To establish service connection for his glaucoma under these circumstances, the Veteran must show that the disease is related to his service (to include the eye trauma therein).  

S.S., D.O. notes that as the Veteran was "hit in both eyes with a baseball on separate occasions" his glaucoma could have been induced by the blunt trauma, but that he could not be sure either way.  Notably, the Veteran's STRs only document left eye trauma.  But in any event, this opinion lacks substantial probative weight as it is phrased in terms that are general and speculative (i.e., "could have").  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Accordingly, this opinion does not support the Veteran's claim.  

The only other competent evidence in the matter of a nexus between the Veteran's glaucoma and his service (to include eye injury therein) is the opinion of the May 2008 VA consulting physician, who opined that it was less than 50 percent likely that the Veteran's glaucoma was related to his injury in service.  For rationale he pointed to the medical evidence of record, the reported history of the Veteran, and his general medical knowledge.  Specifically, the physician noted that the Veteran's glaucoma affected both eyes (not just the softball injury eye) which was inconsistent with the presentation of traumatic glaucoma (usually only in the eye affected by trauma); that the Veteran had other increased risk factors such as a family history of glaucoma in his brother; and that he did not have any other clinical findings consistent with a traumatic type glaucoma.  He also highlighted the Veteran's familial history of glaucoma noting that such was an increased risk factor for the development of the disease.  The consulting physician is a medical professional, and competent to offer an opinion in the matter.  As it includes a very detailed explanation rationale with citation to pertinent medical history and clinical findings the Board finds it to be probative evidence in this matter.  The detailed rationale also renders the opinion much more probative than the speculative private opinion.  For this reason the Board finds it to be persuasive.  

The May 2008 examiner indicated that traumatic glaucoma is diagnosed through correlation of clinical findings with provided traumatic history.  While the Veteran is competent to report that he was struck by a softball in service, as the creation and interpretation of clinical findings (required in this case) are medical questions that require medical expertise and the Veteran is not shown to possess the requisite expertise, he is not in this case competent to establish by his own statements that his glaucoma is related to a remote eye trauma in service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board also notes that glaucoma was not diagnosed for over 40 years following the Veteran's separation from active duty, which also weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability). 

In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

	Asthma with allergies 

The Veteran alleges that he has asthma with allergies that is related to his active service.  He has essentially reported that he treated symptoms in service with self-remedies and that he began receiving allergy shots in the late 1960's.

The Veteran was treated for various ailments in service including headache, colds, and influenza.  However, these symptoms were never associated with a diagnosis of allergies and there was no notation/diagnosis of asthma or allergies in service.  On June 1960 service separation examination there were no clinical findings or complaints relating to asthma and/or allergies.  No provider in service noted or suggested that any of the symptoms were associated with asthma or allergies, instead they were related to acute illnesses, which resolved.  Given the above, the Boards finds the Veteran's statements that asthma with allergy symptoms was first manifested in service and has continued since to be not credible or probative.  His accounts are not credible because they are uncorroborated (and contemporaneous records that could support his accounts instead tend to contradict them ) and because they are self-serving,.  They are not probative because trained medical providers associated the symptoms with other varying and distinct ailments, and not asthma or allergies.  Ultimately, the body of the evidence establishes that the Veteran's statements as to continuous asthma and allergy symptoms lack credibility, are self-serving, and are compensation driven.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Hence, service connection for the disability on the basis of continuity of symptomatology is not warranted.  As asthma with allergies was not manifested in service, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  To establish service connection for asthma with allergies under these circumstances, the Veteran must show that such disability is otherwise related to his service.

While the Veteran is competent to report lay observable symptoms that may be commonly associated with asthma and allergies, attributing these symptoms to a specific diagnosis and determining the etiology and onset of a diagnosed disability entity are medical questions that require medical expertise and the Veteran is not shown to possess the requisite expertise; he is not in this case competent to establish by his own statements that his current asthma with allergies had its onset in or is related to his active service (to include symptoms he observed therein).  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The November 2008 letter from V.E.T., MD notes that the Veteran had been receiving immunotherapy since approximately 1968 and the Veteran has testified that he has received allergy shots since that time (although there was no formal diagnosis until 1994).  Even assuming [for purposes of this decision only] that the Veteran indeed has been receiving allergy shots since 1968, that fact alone does not suggest that his asthma with allergies is related to his active service (which ended in 1960).  Continuity of symptomatology requires that a condition be first manifested in service with continuous symptoms since.  This statement merely suggests a continuity of treatment since 1968, i.e., beginning more than 8 years after the Veteran's separation from service and does not of itself suggest that the Veteran's asthma/allergies are related to his service. 

In a November 2010 statement H.E.B., MD indicated  that the Veteran had a history of allergic rhinitis, asthma, and atopic dermatitis for over "47 to 52 years."  Notably, the statement is imprecise as to the date of onset as to the listed disabilities and is unsupported by an explanation of rationale.  Given the lack of citation to any supporting clinical findings it appears that the statement is based on the reported history of the Veteran, which would in and of itself render it less probative (regardless of the imprecise nature of the statement).  See LeShore v. Brown, 8 Vet. App. 406 (1995).  In any event, such statement by itself does not relate the Veteran's asthma and allergies to his service, and to the extent that it suggests that the Veteran's current disability had its onset in service it is unsupported by any explanation or rationale or citation to any supportive clinical findings and is without probative value.

Overall, there is no competent (medical) evidence of record that relates the Veteran's current asthma and allergies to his active service or to symptoms that he reportedly experienced therein.  The Veteran has not presented any medical evidence suggesting that symptoms he has reported he experienced in service are related to his currently manifested asthma with allergies.   

In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for bilateral glaucoma is denied.

Service connection for asthma with allergies is denied.


REMAND

Regarding service connection for a heart disability, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board's January 2011 remand noted that there were outstanding identified treatment records for the Veteran's heart disability from D.K.P. MD.  

In June 2011 the Veteran submitted a release for such records but it does not appear the RO utilized the release or requested the records.  The April 2012 supplemental statement of the case (SSOC) procedural timeline notes that other records were requested and received, but does not note (and the record does not show) that records from D.K.P. MD. were sought.  Accordingly, the matter must be remanded for compliance with the Board's remand instructions.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should ask the Veteran to identify all sources of evaluation and/or treatment he received a cardiac disability, specifically including Dr. D.K.P.  He should provide a chronological listing of the providers of all evaluations and treatment he received, as well as any releases necessary for VA to secure private treatment/evaluation records.  The RO must secure for association with the claims file copies of the complete records of evaluation and treatment from the identified providers.  If any provider does not respond to the RO's request, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the records are received.  

2. If the result of the above requested development indicates that the Veteran's cardiac disability may be associated with his service, the RO should arrange for any further development indicated (to include a VA nexus examination).  

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


